Title: To Thomas Jefferson from Benjamin Hawkins, 3 May 1791
From: Hawkins, Benjamin
To: Jefferson, Thomas



Dear Sir
Warren in NC 3rd. of May 1791

I had the pleasure to receive the letter you did me the honor to write to me of the 1st. of april enclosing some of the scarlet blosom beans; And the acts of the last Session of Congress under an envelope franked by you, for which I request you to accept my thanks. I wish you and Mrs. Trist may have been as fortunate with your beans as I am with mine, the largest and middle sized are up and promising; I immagine the largest to be the carnealla.
The unfortunate mistake of the Virginians will have disagreeable consequences. The Indians have no Idea of expiation other than blood for blood, and they risk every thing to obtain it.
Having been unwell since my return from Philadelphia I have not been from home or had an opportunity of hearing the sentiments of many of the people of this State on the acts of the federal Legislature. Some people of Virginia and of this State are of Opinion that the minority are ever in the right. They speak of Jackson as being left out by the people of Georgia with astonishment, he being the most virtuous, the most eloquent and best informed man in the house of representatives.
That spirit of rudeness which blazed out at the last session of our Legislature seems Perfectly stifled, the actors therein being ashamed of their conduct and desirous it should be forgotten.—With the most affectionate regard I have the honor Dear Sir Yr. most obedient Servant,

Benjamin Hawkins

